In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00048-CR
     ___________________________

  ROSS WILLIAMS CARNEAL, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR13415


    Before Bassel, Kerr, and Birdwell, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Ross Williams Carneal appeals from the trial court’s judgment

revoking his community supervision, adjudicating his guilt for evading arrest with a

vehicle, sentencing him to ten years’ confinement, and ordering him to pay $90 in

court costs. We modify the judgment to delete $15 of the total costs assessed because

the amount represents a fee that is not a statutorily authorized cost, and we affirm the

judgment as modified.

      A grand jury indicted Carneal for the offense of evading arrest with a vehicle.

See Tex. Penal Code Ann. § 38.04. Under the terms of a plea-bargain agreement,

Carneal pleaded guilty to the offense, and the trial court deferred adjudicating his guilt

and placed him on community supervision for six years. The trial court also imposed

a nonsuspended $1,000 fine, pursuant to the terms of the plea-bargain agreement, and

assessed court costs in the amount of $349.

      During the period of Carneal’s community supervision, the State filed a motion

to proceed with an adjudication of guilt. The State alleged that Carneal had violated

three conditions of his community supervision:         (A) committed a new offense,

(B) failed to report his arrest to his community supervision officer within five days,

and (C) failed to perform his weekly quota of community-service hours from July

2017 to October 2018. Carneal pleaded “not true” to allegations A and B and pleaded

“true” to allegation C. The trial court heard evidence regarding the State’s violation

allegations, found all three allegations to be true, and adjudicated Carneal guilty of the

                                            2
underlying offense. The trial court sentenced Carneal to ten years’ confinement. The

judgment adjudicating guilt orders Carneal to pay $90 in court costs.

      Carneal’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Carneal of the motion to withdraw, provided him a copy of the brief, informed him

of his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold that the appeal is frivolous, and took

concrete measures to facilitate Carneal’s review of the appellate record. 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). This court afforded Carneal the opportunity to file

a response on his own behalf, but he did not file a brief.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).




                                            3
      We have carefully reviewed counsel’s brief and the record. After reviewing the

itemized bill of costs,1 we conclude that there is no statutory authority authorizing the

$15 assessed for “Motion to Proceed/Revoke Fee.” See Thiebaud, 2019 WL 983747, at

*2. Because “[o]nly statutorily authorized court costs may be assessed against a

criminal defendant,” we modify the judgment, the incorporated order to withdraw

funds, and the bill of costs to delete this $15 fee, leaving total court costs of $75. See

Johnson v. State, 423 S.W.3d 385, 389 (Tex. Crim. App. 2014); Thiebaud, 2019 WL
983747, at *2; Wright v. State, No. 02-18-00352-CR, 2019 WL 311195, at *2 (Tex.

App.—Fort Worth Jan. 24, 2019, no pet.) (mem. op., not designated for publication);

see also Bray v. State, 179 S.W.3d 725, 726 (Tex. App.—Fort Worth 2005, no pet.)

(en banc) (holding that an appellate court has the authority to modify a judgment in

an Anders appeal).

      Except for this improperly imposed fee, we agree with counsel that this appeal

is wholly frivolous and without merit; we find nothing in the record that arguably

might support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005). Accordingly, we grant counsel’s motion to withdraw and affirm as



      1
       Because Carneal did not appeal the order placing him on deferred-adjudication
community supervision, the $1,439 in costs and fines originally imposed in that order
cannot now be challenged. See Wiley v. State, 410 S.W.3d 313, 320–21 (Tex. Crim.
App. 2013); Thiebaud v. State, No. 02-18-00173-CR, 2019 WL 983747, at *2 (Tex.
App.—Fort Worth Feb. 28, 2019, no pet.) (mem. op., not designated for publication).
We therefore limit our review to only the $90 of court costs that were assessed in the
judgment adjudicating guilt.

                                            4
modified the trial court’s judgment and the order to withdraw funds incorporated

therein.

                                                 Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 24, 2019




                                       5